--------------------------------------------------------------------------------

Exhibit 10.6


(English Translation)


CONTRACTS No. CO-001/2008


"FIELD SUPPORT AND ADMINISTRATION AND DISPOSAL OF ENCAMPMENT "

In Calama, on July 1, 2008, between MINERA LICANCÁBUR S.A., RUT 76.009.516 -8,
represented by its General Manager, Miguel Ramírez Cabezas, national identity
card number 6.669.223 -K, both domiciled at La Pastora No. 121 Office 201, Las
Condes, Santiago, hereinafter "the Customer", "Minera Licancábur", party of the
first part; and the party of the second part, the company CONTRATISTA EN
GEOLOG¥A, MINER¥A Y CONSTRUCCIÓN JORGE ORELLANA E.I.R.L, RUT 76.458.450 -3,
represented by its General Manager, Jorge Osvaldo Orellana Orellana, national
identity card number 6.784.858 -6, both domiciled at Av. Latorre No. 2077,
commune of Calama, Second Region, hereinafter indistinctly the "Contractor" or
"Geominco"; it has been agreed as follows:

ONE:


OBJECTIVE AND SCOPE


By this instrument, "Minera Licancábur" entrusts to Contractor the performance
of the service named "Construction of copper cathode plant and service of
geological sampling, evaluation and recognition of mining properties, in
addition to disposal of Encampments," hereinafter "The services".

TWO:


GENERAL CONDITIONS


The contract does not give the Contractor the capacity of agent of Minera
Licancábur in order to conduct, in its name, commercial or other operations.

Minera Licancábur will be exempt from any commitment that is not expressly
stated in this Contract.

Any amendment or supplement subsequently added to this contract will have the
form of Addendum that, numbered and signed by both parties, will be considered
an integral part thereof.

THREE:


TYPE OF CONTRACT


This Contract is of the General Service type, a modality with a series of unit
prices tat include profits and overhead for a fixed monthly amount.

This contract includes reimbursable expenses, validated after presentation of
payment statements.

FOUR:


TERM


The total term of this contract will be 24 months from July 1, 2008, so that its
expiration date will be July 1, 2010.

FIVE:

PRICE AND AMOUNT OF THE CONTRACT

For the complete, correct and timely performance of the agreed services, Minera
Licancábur will pay to Contractor the following unit prices that include all
direct and indirect costs, as well as overhead and profits associated to the
performance of the services hereunder, considering that Minera Licancábur will
make only the contributions explicitly indicated as such in this contract.

1

--------------------------------------------------------------------------------


ITEM DESCRIPTION OF THE SERVICE Unit Unit price ($) 1. Construction and
Implementation of Planta Ana María     1.1 Department of engineering and project
preparation Task/Month 6,473,200 1.2 Department of engineering and project
preparation Task/Day 400,722 1.3 Materials Global Variables 1.4 Equipment Global
Variables 1.5 Machinery Global Variables 1.6 Fuels Global Variables 1.7
Maintenance of Equipment and Machinery Global Variables 1.8 Construction
materials Global Variables 1.9 Sundry Global Variables 1.10 Encampment Global
Variables 1.11 Fungibles Global Variables 1.12 Electric materials Global
Variables 1.13 Tools Global Variables 1.14 Process Global Variables 2.
Construction and Implementation of Planta Filomena     2.1 Department of
engineering and project preparation Task/Month 6,473,200 2.2 Department of
engineering and project preparation Task/Day 400,722 2.3 Materials Global
Variables 2.4 Equipment Global Variables 2.5 Machinery Global Variables 2.6
Fuels Global Variables 2.7 Maintenance of Equipment and Machinery Global
Variables 2.8 Construction materials Global Variables 2.9 Sundry Global
Variables 2.10 Encampment Global Variables 2.11 Fungibles Global Variables 2.12
Electric materials Global Variables 2.13 Tools Global Variables 2.14 Process
Global Variables 3. Geological supervision     3.1 Service of Geologists
Task/Month 5,735,327 .2 Service of Geologists Task/Day 355,044 3.3 Geologist
Assistant Service Task/Month 1,688,631 3.4 Geologist Assistant Service Task/Day
104,534 3.5 Draftsmen Service Task/Month 1,043,949 3.6 Draftsmen Service
Task/Day 64,625 3.7 Operations Assistant Month 1,321,723 3.8 Operations
Assistant Day 81,821 3.9 Topographic Control Task/Month 4,280,910 3.10
Topographic Control Task/Day 265,009 4. Special Sampling Services     4.1
Specialized Sample Taker Man/Month 1,057,480 4.2 Specialized Sample Taker
Man/Day 65,463 4.3 Sample handling (Sampling) Man/Month 944,547 4.4 Sample
handling (Sampling) Man/Day 58,472 4.5 Team month 6,049,865 4.6 Team day 374,515
4.7 Sampling Administration Monthly 5,789,157 5. Transport of Samples and
Materials     5.1 Laboratory - project distance from 0 to 25 km Roundtrip
147,656 5.2 Laboratory - project distance from 26 to 50 km Roundtrip 164,108 5.3
Laboratory - project distance from 51 to 150 km Roundtrip 259,662 5.4 Laboratory
- project distance from 51 to 150 km Roundtrip 389,216 5.6 Laboratory - project
distance from 151 to 350 km Roundtrip 494,770 5.9 Laboratory - project distance
from 351 to 550 km Roundtrip 554,216 5.11 Laboratory - project distance from 751
to 950 km Roundtrip 720,770 6. Administration and Disposal of Encampments    

2

--------------------------------------------------------------------------------


6.1 Care and Food in Fixed Encampments     6.1 Cook/Encampment clerk
month
650,533 6.2.2 Care of the Encampment and Basic Maintenance month 1,989,442 6.2.3
Care of Sample Cases and Basic Maintenance month 2,154,320 7. Reference Items  
  7.1 Installation of Fixed and Itinerant Encampments     7.1.1 Transporte of
Container (any type)     7.1.1.1 Portion 0 - 50 km event 203,448 7.1.1.2 Portion
51 -150 km. event 362,208 7.1.1.3 Portion 151 - 300 km. event 600,112 7.1.1.4
Portion 301 - 450 km. event 800,150 7.1.2 Lease with installation and
dismantling     7.1.2.1 Bathroom Container event 1,879,248 7.1.2.2 Kitchen
Container event 1,299,480 7.1.2.3 Container Type 3 event 772,632 7.1.2.4
Container Type 4 event 622,104 7.1.2.5 Container Type 5 event 699,720 7.1.2.6
Container Type 6 event 330,456 7.1.2.7 General elements event 775,572 8.
Professional and other services     8.0 Occupational Risk and Environmental
Prevention visit 1,976,370 8,2 Occupational Risk and Environmental Prevention
visit 128,464 9. Overhead in fixed sum, Monthly     9.1 Overhead in fixed sum,
monthly month 8,044,487

The total maximum estimated amount of the contract, to date, is $ 717,710,244
(Seven hundred seventeen million seven hundred ten thousand two hundred
forty-four pesos).

Since this contract operates at the exclusive request of Minera Licancábur
through Work Orders, this amount is only for reference and indicative, so that
the Contractor will not be entitled to an indemnity, compensation or claims if
services are not performed in this amount or even if no service is performed,
since this does not in any case guarantee or imply any acquired right in its
favor.

SIX:


PAYMENT TERMS


The Contractor shall submit Monthly Payment Statements, duly signed by the
Supervisor of the Contractor to Minera Licancábur, backed by a summary that will
include all services performed in the period. The Payment Statements will be
delivered to Minera Licancábur the second business day following the close of
the monthly period, corresponding to day 25th (twenty-fifth) day of each month.
The Payment Statements will be numbered sequentially from No. 1.

The Payment Statements will be delivered and submitted for the review and
approval of the Contract Administrator of Minera Licancábur, who will have a
maximum of 5 (five) business days to accept or reject the Payment Statement. If
it is rejected, the Contractor will redo the Payment Statement, make the
corresponding corrections or add the missing documentation and submit it again
for the approval of the Contract Administrator, who this second time will have a
maximum term of 3 (three) business days for its approval.

Once the Payment Statement is approved by the Contract Administrator, the
Contractor will issue and submit the corresponding invoice. The invoice must be
presented at the Central Office of Minera Licancábur, located at La Pastora 121
office 201. Once the invoice is received in accordance with the procedure
established in this clause, the invoice will be paid within 15 (fifteen)
business days from receipt of the invoice properly issued in accordance with the
Payment Statement approved by the Contract Administrator.

The Contractor may request that the invoice be paid by electronic transfer of
funds to the account previously communicated in writing to the Contract
Administrator.

According to Law 19.983, which governs the transfer and gives executive merit to
the copy of the invoice, Minera Licancábur will have a maximum of 30 (thirty)
consecutive days from the date of receipt of the invoice to accept or reject the
content of this document.

3

--------------------------------------------------------------------------------

Minera Licancábur may deduct from payment statements, administratively and
without any type of court action, any amount owed to it by the Contractor either
from discounts or from damage caused to the property or assets of Minera
Licancábur, its customers or shareholders.

Without prejudice to the above, Minera Licancábur will have the right to
withhold and/or discount, in full or in part, any payment of the Contractor for
discounts, for work poorly done – which in the opinion of the Contract
administrator is not in a condition to be approved – or at the request of the
Retirement, Labor Inspection or other Institutions.

SEVEN:


REQUEST FOR SERVICES


During the term of the Contract, the services will be requested from the
Contractor by Work Orders (WOs) as the demand caused by the progress of the
Customer Program, which will have fluctuating volumes. There will be two types
of Work Orders:

a) The first type of WO is with opening of a job and will be sent at least 10
(ten) consecutive days in advance.

b) The second type of WO will be orders for additional and occasional services
included in an already established task

and will be sent at least 5 (five) days in advance.


These WO may include one or more districts. The form of the WO will be by unit
prices (the amount will be indicated in the WO will be a reference), and it will
expressly state:

 * Issue date of the WO

 * Service requested

 * Location of the performance of the service

 * Starting date of the service

 * Estimated ending date of the service

 * Contributions of Minera Licancábur (if any)

 * Observations or additional requests

 * Term for the beginning of the service

Minera Licancábur reserves the right to terminate the WO in advance, with mere
written notice given to the Contractor at least 15 (fifteen) days in advance for
WO of 1 month or longer, 5 (five) days for bi-weekly WO and 3 (three) days
before the start of activities for daily WO.

In the event of early termination of the WO, Minera Licancábur will pay the
Contractor only for the services actually and correctly performed, without
payment of the non-performed balance of the WO.

EIGHT:


DISCOUNTS


Minera Licancábur may apply discounts to the payments of the Contractor on the
grounds and conditions below.

The acts or omissions actually or potentially affecting the lives of
individuals, or which may severely affect the quality of service and performance
of the construction and mining exploration will be considered gross negligence.
The acts or omissions affecting the timeliness and reliability of service will
be considered moderately severe. The acts or omissions which may mean minor
losses for Minera Licancábur will be considered slight negligence.

NINE:

CONTRACTOR’S LABOR RESPONSIBILITIES

It is the obligation of the Contractor to fully comply with all obligations
assigned to it by law, as an employer of the staff employed in the performance
of the work relating to the contract. The Contractor will be directly and solely
responsible for all consequences of any nature arising from breach of those
obligations.

Any fine or monetary penalty, or compensation of any kind that the Contractor
must pay paid because of omission or breach of the obligations will therefore be
borne solely by the Contractor. In the event that Minera Licancábur is forced to
make any disbursement of these amounts, it is expressly provided that it will be
entitled to reimbursement of the sums due, deducting the payment them from the
Contractor's Payment Statements, and also being entitled to deduct them from any
sums owed by Minera Licancábur to the Contractor.

4

--------------------------------------------------------------------------------

In the event that Minera Licancábur is sued directly, secondarily or jointly by
employees or former employees of the Contractor or a Subcontractor or their
beneficiaries thereof, in labor, civil or other action, the Contractor will be
obligated to reimburse all expenses incurred by Minera Licancábur in this
situation.

It is expressly stated that the will of the parties is to sign a service
contract governed by the rules of the Civil Code, so it cannot be considered a
contract governed by the Labor Code.

In compliance with the provisions of the Labor Code, and particularly those
related to Article 64, 64a and 209 of that Code, Minera Licancábur will have
broad authority to monitor the implementation of the work and audit the labor
and welfare obligations of all types affecting the Contractor and its
Subcontractor(s) in respect of their staff, and may require certifications of
compliance, make withholdings and in general exercise all other powers
stipulated by the labor law in force. The Contractor and its subcontractors are
required to give all facilities for such audit and prove timely full compliance
with the labor and welfare obligations in the manner required from it.
Additionally, the Contractor also

undertakes to comply with the provisions of the "Special Regulations for
Contractor Companies for the implementation of Safety and Occupational Health
Management System under Article 66a of Law 16.744.

Minera Licancábur will not be liable for any accident, illness or disability
that may be suffered by the Contractor’s personnel during the performance of the
services, which is the sole responsibility of Geominco.

Furthermore, Minera Licancábur will be entitled, if it is forced to make any
disbursement in connection with a dispute or a court ruling due to joint or
subsidiary liability, pursuant to the law in force, to obtain reimbursement of
sums due, deducting them from unpaid Payment Statements to Contractor, and may
also deduct them from any sums owed by Minera Licancábur to the Contractor, even
if they originate from another contract of the same contractor with Minera
Licancábur.

TEN:

SAFETY, OCCUPATIONAL HEALTH AND ENVIRONMENT

10.1 Legal compliance

The Contractor must strictly comply with all rules, regulations and laws in
force in the country. Any omission in this regard will be under the exclusive
liability of the Contractor. In particular, the Contractor must comply with all
legal and regulatory rules governing mining activities, such as:

 * Law No. 16.744 on "Work Accidents and Occupational Diseases " and its
   additional regulations.

 * Law No. 20.123 on "Subcontracting and Temporary Services " of the Ministry of
   Labor.

 * Supreme Decree No. 76 "Regulation on the safety and health in the workplace
   in construction, sites or services” of the Ministry of Labor.

 * Supreme Decree No. 72 "Mining Safety Regulation " of the Ministry of Mining.

 * Labor Code, Article 184 et seq. on "Workers’ Protection.”

 * Law No. 18.290 "Traffic Law. “

 * Law No. 19.300 "Basic Environmental Provisions Law " and its regulations

10.2

Experts in Risk Prevention and Environment


The performance of the activities contracted will require the support of
Professionals in Risk Prevention, one of them in the Sernageomin B category or
higher, and the other a Technician in Risk Prevention of the Health service or
higher, full time and working exclusively for the contract, dedicated to control
in:

a) The application of the Matrix for Identification of Hazards, Evaluation and
Control of the Contractor’s Risks in each task.

b) Implementation of the Safety and Occupational Health program, Risk Control
Procedures and of the Environmental Plan (including residue management and
disposal) of the service.

c) Control of safety and environment of the Contractor and of the Drilling
Contractor, according to the type and duration of the services requested.

5

--------------------------------------------------------------------------------

The obligations of these professionals include:

 * To advise the Contractor’s Supervisor in the preparation of work procedures,
   especially critical work, such as for example “vehicle driving.”

 * To advise the Contractor in matters of risk control, promoting the best
   practices in the matter.

 * To offer training in risk control matters.

 * To investigate all incidents or accidents reported.

 * To prepare the result reports on the company’s risk control in the contract
   to be filed with the appropriate external agencies.

 * To ensure the performance of the Operational Risk Plan and Environmental
   Management Plan

 * To control the safety management of the Contractor Companies, developing a
   monthly record of compliance and enforcement of safety standards and
   environmental management.

 * To give periodic talks, procedures, observations and inspections.

 * To continuously improve the performance of the personnel and of the
   Equipment.

 * To constantly supervise and inspect the sites, ensuring at least their
   participation at the beginning and closing of each task, and a weekly visit
   to each of them, lasting 1 day, except on sites with 15 or more workers of
   the Contractor (considering shifts and counter-shifts) in which case the
   weekly visits will be increased to 3 full days on site. Noncompliance with
   this point will be considered “gross negligence.”

 * To deliver monthly progress reports about the performance of the commitments
   of the Environmental Management Plan and Risk Control Plan.

 * To deliver to the Contractor’s personnel all safety tools needed according to
   the type and duration of the services requested. Make periodic surveys and
   deliver the replacement tools necessary.

These Risk Prevention Experts will have their own transportation and cell phones
so as to be located at all times

ELEVEN:

 

 

CONFIDENTIALITY AND INTELLECTUAL PROPERTY

Intellectual property to the work developed by the Contractor and its personnel
under this contract will be transferred automatically to Minera Licancábur, at
all times, and the latter will be authorized to extend, modify or terminate the
work without any additional payment to the Contractor and its staff.

The Contractor undertakes not to disclose or use administrative, financial,
operational, geological or other data provided to it or that he may learn in
connection with the contract and that may affect the interests of Minera
Licancábur, its customers or shareholders. The same obligation extends to the
staff of the Contractor.

All documents, reports and in general any background that Minera Licancábur
delivers or provides to the Contractor are the exclusive property of Minera
Licancábur and may not be used for any purpose other than that provided in this
contract. The background and documents must be returned at the end of the
contract.

The Contractor may not publish or make public any matter related to the contract
or engage in conferences or talks on such matters, or conduct visits of third
parties to the facilities of Minera Licancábur without the prior permission of
the Contract Administrator. Contravention of this provision will be qualified by
Minera Licancábur and, according to their severity, may mean for the Contractor
for the early termination of the contract, without prejudice to any legal action
Minera Licancábur may decide to file.

6

--------------------------------------------------------------------------------

The obligations set forth in this clause will remain in force indefinitely after
the end of the contract.

TWELVE:

ACCEPTANCE AND RELEASE OF THE CONTRACT

At the end of the term of the contract, the sole and final acceptance of the
service will take place, entering it in minutes enclosed with a final settlement
of the amounts owed.

Subsequently, Minera Licancábur will prepare and manage the signing of the
release of the contract, which will show the last payment due.

THIRTEEN:


FORCE MAJEURE


The term force majeure or act of God means the event or fact referred to in
Article 45 of the Civil Code, i.e., the unexpected fact, beyond the control of
the parties, which cannot be resisted and which prevents the performance of the
obligation.

In the occurrence of a fact qualified as force majeure or act of God, each party
must absorb its own costs for the damage incurred.

The party affected by an act of God or force majeure may not be exempted from
its obligations, if any of the following circumstances occurs:

 * Where the act of God or force majeure occurs during a default on the
   obligations of the affected party.

 * When the event or its consequences invoked as act of God or force majeure was
   caused by the act or omission of the affected party or by its agents,
   employees or other persons connected with it, such as subcontractors or
   consultants.

 * When the law attributes responsibility to the respective party for the act of
   God or force majeure.

 * When the party has exposed itself to the damage through its own fraud,
   omission or negligence or failed to take the measures that would have been
   reasonably necessary to prevent the impact of the act of God or force
   majeure.

In the occurrence of the act of God or force majeure, the affected party must
inform the other as soon as possible and must take all reasonable steps to
reduce the damage thereof. Moreover, if due to the act of God or force majeure,
either party is unable to meet its obligations, it may request the other the
immediate termination of the contract without compensation for damage.

The conflicts and the effects caused by them between the contractor and its
staff or between the contractor and its subcontractors or suppliers or between
the subcontractors and their respective staff or suppliers will not be
considered cause of force majeure or act of God. Furthermore, strikes, walkouts
or lockouts of the staff of the contractor or of the subcontractors or suppliers
will also not be considered cause of force majeure or act of God; in this case,
Exploraciones Mineras will have the right to terminate the contract immediately
and without notice, if these facts cause the paralysis or delay of the work, all
pursuant to clause seventeen of this contract.

FOURTEEN:


DOMICILE AND JURISDICTION


For all legal and contractual purposes, the parties establish their domicile in
the city of Santiago and agree to submit to the jurisdiction of its ordinary
courts of law.

7

--------------------------------------------------------------------------------

FIFTEEN:


IDENTITY AND COUNTERPARTS OF THE CONTRACT

The identity of the parties is not included, because it is mutually known by the
parties.

The parties sign this instrument in two identical counterparts, one being kept
by Minera Licancabur, and the other by the Contractor.

They sign for the record:

[signature and fingerprint]
[handwritten] 6-784-858-6
Jorge Osvaldo Orellana Orellana

FOR CONTRATISTA EN GEOLOG¥A, MINER¥A Y CONSTRUCCIÓN JORGE ORELLANA E.I.R.L

[signature and fingerprint]
Miguel Patricio Ramirez Cabezas
FOR MINERA LICANCABUR S.A.


SIGNED BY JORGE OSVALDO ORELLANA ORELLANA IDENTITY CARD NUMBER 6.784.858 -6, FOR
CONTRATISTA EN GEOLOG¥A, MINER¥A Y CONSTRUCCIÓN JORGE ORELLANA E.I.R.L AND BY
MIGUEL PATRICIO RAMIREZ CABEZAS IDENTITY CARD 6.669.223 -K FOR MINERA LICANCABUR
S.A., I CERTIFY, CALAMA, JUNE 18, 2009.

[signature]

PATRICIO HERNAN CATHALIFAUD MOROSO
NOTARY PUBLIC
THIRD NOTARY OFFICE EL LOA CALAMA

[stamp]

PATRICIO HERNAN CATHALIFAUD MOROSO
NOTARY PUBLIC
3RD NOTARY OFFICE
CALAMA

 

 

Miguel Patricio Ramírez Cabezas PP.
MINERA LICANCÁBUR S.A.

8

--------------------------------------------------------------------------------